 



Exhibit 10.27
Summary of 2008 Compensatory Arrangements with Executive Officers

                    Executive Officer     Annual Salary    
Leo Berlinghieri, Chief Executive Officer and President
    $ 485,000      
Gerald G. Colella, Vice President, Chief Business Officer and Acting Group VP,
PRG Products
    $ 350,000      
John T.C. Lee, Group VP CIT and Ion Systems Products
    $ 265,000      
John A. Smith, Vice President and Chief Technology Officer
    $ 285,000      
William D. Stewart, Vice President & General Manager, Vacuum Products Group
    $ 260,000      
Ronald C. Weigner, Vice President and Chief Financial Officer
    $ 263,000      

